— In a proceeding to change an infant’s surname, the petitioner appeals from an order of the Supreme Court, Suffolk County (Jones, J.), entered December 22, 1986, which denied the application without prejudice to renewal upon a showing of significant change in the parties’ circumstances.
Ordered that the order is affirmed, without costs or disbursements.
The petitioner father of an infant born out of wedlock has failed to establish that his child’s interest will be substantially promoted by changing the child’s surname to his. There is also a reasonable objection to the change since the child lives with his mother and sharing her surname minimizes embarrassment, harassment, and confusion in school and social contacts (see, Civil Rights Law § 63; Matter of Goldstein, 104 AD2d 616, lv denied 64 NY2d 602; State of New York ex rel. Spence-Chapin Servs. v Tedeno, 101 Misc 2d 485). Weinstein, J. P., Rubin, Kooper and Sullivan, JJ., concur.